Case 6:18-cv-06127-SOH Document 35                   Filed 08/10/20 Page 1 of 1 PageID #: 169


                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

DAVID WOODY and BEVERLY WOODY,
INDIVIDUALLY AND AS SPECIAL
CO-ADMINISTRATORS OF ESTATE OF
MIRANDA NICOLE WOODY, DECEASED                                                             PLAINTIFFS


v.                                      Case No. 6:18-cv-6127


HIWAY EXPRESS, LLC and
JAMES R. SCOTT                                                                          DEFENDANTS

                                                ORDER

        Before the Court is the parties’ Joint Motion to Dismiss. (ECF No. 34). No response is

necessary.

        The parties inform the Court that they have settled all issues in this case and, accordingly, they

request that the Court dismiss this case with prejudice. An action may be dismissed by court order at

the plaintiff’s request, on terms the Court considers proper. Fed. R. Civ. P. 41(a)(2). “Voluntary

dismissal under Rule 41(a)(2) should not be granted if a party will be prejudiced by the dismissal.”

Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir. 2017).

        Upon consideration, the Court finds that good cause for the motion has been shown, as no party

would be prejudiced by the dismissal of this case with prejudice. Accordingly, the parties’ joint motion

(ECF No. 34) is hereby GRANTED. This case is DISMISSED WITH PREJUDICE. If any party

desires that the terms of settlement be a part of the record therein, those terms should be reduced to

writing and filed with the Court within thirty (30) days of the entry of this judgment. The Court retains

jurisdiction to vacate this order upon cause shown that the settlement has not been completed and

further litigation is necessary.

        IT IS SO ORDERED, this 10th day of August, 2020.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge
